     Case 3:19-cv-01876-JAH-AHG Document 29 Filed 04/15/20 PageID.336 Page 1 of 1


1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    LINDSEY GOWIN, an individual,                      Case No.: 19cv01876-JAH (AHG)
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12    v.                                                 MOTION FOR VOLUNTARY
                                                         DISMISSAL WITH PREJUDICE
13    SONY INTERACTIVE
                                                         (Doc. No. 28)
      ENTERTAINMENT, LLC, a California
14
      Limited Liability Company; SONY
15    INTERACTIVE ENTERTAINMENT,
      INC., a Japanese Corporation; JEFF
16
      LINDSAY, an individual; and DOES 1 to
17    100, inclusive,,
18                                   Defendant.
19
20            Pursuant to Federal Rule of Civil Procedure 41, the Parties’ Joint Motion for
21   Voluntary Dismissal is GRANTED. IT IS HEREBY ORDERED this action is
22   DISMISSED with prejudice. The parties agree to each bear their own attorneys’ fees and
23   costs.
24            IT IS SO ORDERED.
25   DATED: April 15, 2020
26                                                   _________________________________
27                                                   JOHN A. HOUSTON
                                                     United States District Judge
28

                                                     1
                                                                             19cv01876-JAH (AHG)
